 In the Matter Of CITIES SERVICEOIL CO. OrPENNSYLVANIA(MARINEDIVISION),EMPLOYERandSEAFARERS INTERNATIONAL UNION OFNORTH AMERICA (AFL), PETITIONERCase No. 2-RC-512SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember O, 19419Pursuant to a Decision and Direction of Election issued hereinon December 29, 1948,1 an election by secret ballot was conductedunder the direction and supervision of the Regional Director forthe Second Region (New York City).2Upon conclusion of theballoting, a Tally of Ballots was furnished the parties.The tallyshows that of approximately 225 eligible voters 176 cast ballots, ofwhich 98 were for the Petitioner, 12 were against the Petitioner, 5were void and 66 were challenged.On April 28, 1949, the Employer filed Objections to the Conductof the Election and to Conduct Affecting the Results of the Election.Thereafter, in accordance with the Board's Rules and Regulations,the Regional Director conducted an investigation, and on August 19,1949, issued and duly served upon the parties his Report on Objections,recommending that the objections be overruled.On September 2,1949, the Employer filed Exceptions to Report on Objections andMotions by Employer.The Employer's numerous objections, more fully set forth below,in substance are based on the following broad allegations : (1) thatthe Employer was not given sufficient advance notice of the electionand therefore was deprived of an opportunity to have its observersat the polling places; (2) that the employees were not properly advisedof the election; (3) that the Union's agents coerced employees intovoting for the Union; (4) that the Board agents improperly con-ducted the election ; and (5) that the Board agents were uncooperativeand biased in favor of the Union.'30 NLRB 1512.Whereverused herein, the term Regional Director means Acting Regional Director.87 NLRB No. 60.324 CITIES SERVICE OIL CO. OF PENNSYLVANIA325Except for certain events occurring at the polling of one of thevessels, the facts as reported by the Regional Director are not indispute.-Our Decision and Direction of Election delegated to the RegionalDirector discretion as to the exact time, place, and procedure for poll-ing the unlicensed maritime employees on the nine vessels includedin the appropriate unit described therein.On Wednesday, February16, 1949, after a delay of more than 7 weeks from the date of our,Direction (a delay occasioned in part by the Employer's motion tothe Board for reconsideration of our Decision), a conference was heldat the Regional Office, with all interested parties present, for the pur-pose of planning the mechanics of the election.Forthwith, the Em-ployer's representative announced that the -Employer would not co-operate in the election unless the Board first consented to vacate twooutstanding Circuit Court of Appeals cease and desist orders directedagainst the Employer based upon prior unfair labor practices,3 andunless the Employer was permitted to use supervisors as electionobservers.In accordance with established Board policy, these re-quests were refused; whereupon the Employer asked and ieceiveda 24-hour postponement of the conference in order to reconsider itsdetermination not to cooperate.The conference reconvened on the next day, Thursday, February17.The Employer did not withdraw its demands ; instead, it addednew conditions to its willingness to cooperate, insisting that no vesselsbe polled except at ports between Baltimore and Boston and that noelections be held on Saturdays, Sundays, or holidays, or in any event,beforeWednesday, February 23, because the Employer intended tooperate its offices with a skeleton crew over the holiday week end(Tuesday, February 22, being Washington's birthday).During thisconference, the parties knew that seven of the vessels involved werescheduled to reach American ports and to depart again before Wednes-day, February 23. In view of this fact and of the uncertainty sur-rounding maritime employment generally,4 and because of the delaysalready encountered, the Board agent advised the Employer that theRegional Director would proceed with the election, if necessary, with-out the Employer's cooperation.On that same day, the RegionalDirector decided to poll the vessels when they next arrived at Ameri-can ports.3N. L. R. B. V. Cities Service OilCo., 122 F. 2d 149 (C. A.2) ; N. L. R. B. v. CitiesServiceOil Co.,129 F. 2d 933 (C. A. 2).This same request had already been consideredand denied in our originalDecision andDirection of Election and again in our Order denying the Employer'smotion for recon-sideration.-The Regional Director had reasonable cause to believe that substantialnumbers ofeligible voters would be separated from the company's employ in the near future. 326DECISIONS OF' NATIONAL LABOR RELATIONS BOARDAtnoonthe next day, Friday, February 18, the Regional Officesent a telegram to the Employer, advising it that the election wouldbe held in the near future and that the Employer could use supervisorsas observers; and requesting the names of the observers.The Em-ployer replied thesameday that it would appoint observers whenadvised of the time and place of the election.That same afternoontelegrams were sent to the Employer and to its attorney advising thateach vessel would be balloted upon arriving in port.At 5: 15 p. in.,the Regional Office telephoned the same advice to the Employer's portsteward at its New York office.Official notices of election were mailedto the Employer.The Union notified the employees of the forthcom-ing elections by radio messages sent each vessel while at sea,' and bymegaphone and public address equipment as the vessels approachedshore.When the first six ships docked, each at a different Atlantic orGulf Port, the Board agents requested, but were refused, permissionto conduct elections either on board ship or on the company's water-front property.As a result, the Board agents set up election machin-ery wherever feasible under the circumstances and as close as possibleto the debarkation points.In some instances, parked cars were useda.svoting booths.Official notices of election were posted conspicu-ously at and near the polling places.The Employer did nothing toinform its employees of the scheduled election.The employees were balloted as they disembarked.The first twoships, the S. S.Fort Hoskinsand the S. S.Winter Hill,were polledon Sunday night, February 20, and early Monday morning, February21, respectively.No company observers were present at the'ballotingof the first six vessels, and for this reason the Board agents chal-lenged all the ballots from the first two ships.However, at thepolling of the next four vessels they ignored the absence of companyobservers and challenged voters in the customary manner wheneverdoubt arose as to eligibility.As the Employer, although requestedto do'so, had failed to furnish a pay-roll list for any of the six vessels,the Board agents questioned all persons appearing; at the polls, askedfor identification papers, and required them to sign factual statementsbefore permitting them to vote.Meanwhile, on the basis of the advice from the Regional Officeconcerning the scheduled election, received by telephone Friday after-noon and by telegram Saturday morning, the Employer on Monday,February 21, instituted a proceeding in the District Court for theSouthern District of New York to enjoin the Board from proceed-ing with the election.Anex partetemporary restraining order,5The Union sent 40 radio messages, 5 to each of 8 ships. No message was sent to theS. S.Government Camp,which was being voted by mail. -CITIES SERVICE OIL CO. OF PENNSYLVANIA327secured by the Employer in that suit, interrupted the election afterthe first six vessels were balloted.Shortly thereafter,the injunctionproceeding was dismissed for lack of merit.However, during thependency of the temporary restraining order and at the request ofthe Federal District Court judge, the Employer appointed observersand participated in the balloting of the two remainingvessels.13Although no company observers had been present at the balloting ofthe first six vessels, the average turnout of crew members on thosevesels compared favorably with the average turn-out on the vesselsballoted later.Upon the completion of the balloting of all ninevessels, the ballots were counted and the aforesaid tally prepared._one of the challenged ballots was opened.Concerning the polling of the S. S.Winter Hill,at Braintree,Massachusetts, where all the ballots were challenged by the Boardagent, the Employer takes issue with the Regional Director's reporton the facts.On the basis of his investigation, the Regional Directorreported that, upon being denied access to the vessel and. to the com-pany-owned pier, the Board agent set up election equipment in Itparked automobile on a road near the pier; that due to the extremecold, the Board agent and the union observer waited for voters ina nearby tavern, the only available shelter; that there was no drink-ing by anyone connected with the election during the voting; thatno ballots were distributed, marked, or accepted in the tavern; andthat, the balloting took place, not in the tavern, but in the front sectionof the automobile, where each voter marked his ballot privately whilethe observer and other voters remained at the rear.The 'Employerasserts that balloting was conducted inside the tavern, where votersand union organizers drank together;that organizers told crew mem-bers that they could vote only for the Union and promised to eacha "full [Union] membership book" if he voted for the Union; andthat at least one of the eligible voters refrained from voting becauseof the lack of secrecy in the balloting and the rowdy atmosphere ofthe tavern.1.Notice to the Ern ployerThe Employer's principal objection to the conduct of the election isgrounded on the dispatch with which the Board agent acted in settingelection machinery in motion,once he was satisfied that further delaymeant a long postponement of the election and too great a change inthe vessels'personnel.A proper review of the timing of the electionand of the mechanics of its execution must be madein the light of thespecial problems incident to the polling of seagoing vessels and of the6The ninth vessel,the S.S.Government Camp,was balloted by mail in a foreign port. 328DECISIONS OF NATIONAL LABOR RELATIONS BQARDclearly dilatory attitude of the Employer in this case. Considering thefacts confronting the Regional Director on Friday, February 18, wedeem his decision to poll the vessels immediately as entirely reasonable.The high turnover-rate normal among personnel in the shipping in-dustry permits, indeed requires, swift decisions aimed at shorteningthe time necessarily elapsing between our directions of election and thepolling of such employees. Particularly was expeditious action appro-priate in this case, where the Employer's only response to the Boardagent's request for cooperation was continued and repeated insistenceon unacceptable and impossible conditions. Such insistence, coupledwith the Employer's general hostility towards the election, revealsan unmistakable determination to prevent the Regional Director fromcarrying out the Board's direction.Moreover, the facts show that the Employer had sufficient notice ofthe election and was afforded ample time to appoint election observers,had it so desired.Thus, notwithstanding its assertion that notice onFriday, by telephone to its port steward and by telegram to its attor-ney, was not notice to the Employer and that skeleton operations overthe holiday week end made the designation of company observers im-possible, the Employer had ample time to prepare the necessary plead-ings, togetherwith supporting documents, to institute an in-junction proceeding on Monday, February 21. Further, the Employerhad already been advised that it could use supervisory personnelas observers.Just as the Union was able to communicate with theships at sea to advise the employees of the pending election, the Em-ployer could easily have designated any of its officers on board ship toact as observers at the elections and to assist the Board agents in takingall necessary precautions to assure proper eligibility.On these simpleand uncontroverted facts, we view the Employer's failure to have ob-servers at the polling places as a deliberate refusal to participate in theconduct of the election. Its belated complaint of being neglected andwronged is not persuasive now.In any event, the primary consideration in the conduct of any elec-tion is whether theemployeesare afforded adequate notice and suffici-ent opportunity to vote.Although the Employer is customarily ac-corded the privilege of having its observers at the polls, their presenceis not required, nor is the Employer entitled to such representation as amatter of right.7Under the entire circumstances of this case, we agree with theRegional Director's conclusion that the Employer received sufficient4 Southern Steamship Company v.N. L. R.B., 310 U.S. 31 ;Burrows & Sanborn, Inc.,84 NLRB 304. CITIES SERVICE OIL CO. OF PENNSYLVANIA329notice of the election and that its objection in this respect should beoverruled."2.Notice to the employeesThe same reasons which lead us to believe that sufficient notice wasgiven to the Employer also dispose of its objection that the employees.were not given sufficient advance notice of the election.Other thanhaving the Union advise ship personnel by radio, telegraph, and publicaddress equipment, giving the Employer an opportunity to do like-wise, and posting the regular election notices at conspicuous places asclose as possible to the Employer's water-front property, we see nothingfurther that the Board agents could have done to ensure widespreadpublication of the scheduled balloting among the employees.Thereis no substantial evidence to show that eligible voters did not receive,or.were deprived of, adequate notice and opportunity to vote.On thecontrary, the favorable comparison between the average turn-out ofcrew members on the first six vessels balloted and that of the vesselspolled with the Employer's belated cooperation and in the presence ofits observers is clear evidence that a representative number of em-ployees voted in the election as a whole.Under these circumstances,we believe that the employees were given and received adequate notice,and we therefore adopt the Regional Director's recommendation thatthis objection be overruled.93.Alleged coercion by union agentsThe general allegations of coercion by union agents are based onthe assertion that employees were coerced, tricked, and bribed intovoting for the Union, and that balloting took place in inappropriateplaces.The incidents referred to in this objection relate to the pollingof the S. S.Winter Hillat Braintree, Massachusetts.The facts rela-tive to this part of the election, as they appear to us now from theRegional Director's report and from the Employer's Objections andExceptions, are set forth in detail above and need not be restated.We consider it unfortunate, but nonetheless justified, that the Boardagent, in the case of this vessel, was compelled, after being denied amore conventional and desirable locale for conducting the election, tohold the balloting in an automobile parked so close to a tavern (the8Hoague-Sprague Corporation,80 NLRB 1699.9 SeeWilson AthleticGoodsManufacturing Co., Inc.,76 NLRB 315.The Employer also contends that eligible voters who were ill,on vacation,or tem-porarily laid off were not given notice of the election and, therefore,denied the right tovote.We agree with the Regional Director that such employees are customarily not givenindividual notices of election and, in the absence of a showing of prejudice to employees'rights,we find no merit in this contention.Cerf Brothers Bag Company,74NLRB 1329. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDclosest point to the Employer's pier) in order to ensure maximumopportunity for all eligible voters to cast ballots.As to the election-eering allegedly carried on by union agents, we have long held suchactivity not to be coercive 10In any event, we deem it unnecessary toresolve the seeming conflict between the Regional Director's reportand the Employer's assertion as to the facts respecting the balloting ofthe S. S.Winter Hill.Under the circumstances of this case, con-sidering the restricted area in which the alleged coercive conductoccurred, the geographical separation of the vessel from the other ves-sels that were polled in other ports extending from Massachusetts to theGulf of Mexico, the nature of the maritime industry, and particularlythe fact that the Board agent challengedallballots cast at the votingof the S.S.Winter Hill,we believe it would not be realistic to assumethat the alleged conduct had any impact upon the election results orupon the freedom of choiceexercisedby the employees on the remain-ing vessels as to warrant setting the election aside.-The Employer also alleges as coercive the fact that notice of theelection was given to employees by the Union; that parked cars, par-ticularly a union-owned automobile in one case, were used as votingbooths; and that union representatives and its attorney were presentat some of the pollingareas.We do not believe that these facts, stand-ing alone, show improper interference with the employees' free expres-sionof choice.There is nothing improper in a union publicizing aBoard election.In fact, "getting out the vote" by notifying voters isa traditional part of election procedure.The Employer was givenequal opportunity to publicize the election, but significantly failed todo so.While if is true that in some instances parked carswere used asvoting booths, and that at the balloting of the S. S.Bent's Fort aunion-owned automobile bearing no distinguishing marks of owner-ship was used, the Regional Director reported thatin no case wereballots marked in a car while any person other than the voter waspresent.Further, absent a showing of improper electioneering, themere presence of union representatives at or near the polling area isnot prejudicial.In view of the foregoing considerations,we agreewith the Regional Director's conclusion that this objectionraises nosubstantial issue with respect to the conduct of the election.Accord-ingly, we hereby overrule it.1210 SeeNational Sugar Refining Company of New Jersey,4 NLRB 276.11 Isthmian Steamship Company, 74NLRB 64.11SeeCraddock-Terry Shoe Company,80 NLRB 1239;General Plywood Corporation,83 NLRB 197; andMutualDistributingCompany,83 NLRB 463.The Employer also alleges coercion because of the mail balloting of the S. S.Govern-ment Camp,on the theory that the Unionmighthave resorted to "strong-armed" tacticsin distant ports.As mail balloting was authorized in our Direction of Election, and asthe Regional Director found no evidence of improper conduct in connection with its use,we find this argument to be without merit. CITIES SERVICE OIL CO. OF PENNSYLVANIA3314.Alleged improper conduct of Board agentsWe have already considered and rejected (in connection with otherobjections) several grounds on which the Employer also charges thatthe Board agents improperly conducted the election.These were thedispatch with which the election was held, the limited advance noticegiven to the Employer and to the employees, and the alleged coerciveconduct by union agents.We turn now to further allegations onwhich the objection to Board agents' conduct is predicated.(a)The Regional Director used an eligibility date different fromthat established in our Direction of Election.Unable to obtain pay-roll lists or pay-roll period dates, theEmployer having failed to furnish them on request, the RegionalDirector set December 29, 1948, the date of the Board's Direction ofElection, as the eligibility date, although the Board's Direction estab-lished it as the pay-roll period preceding the date of the election, whichfell on December 28.We have set forth above the detailed precau-tions taken by the Board agents to ascertain the eligibility of eachvoter.It has not been shown, nor is there any evidence indicating,that the change of eligibility date prejudiced any eligible voter.Onthe contrary, it is undisputed that no. employee actually working onDecember 28 was denied a ballot for this reason, and that all personswhose ballots were counted were in fact employed by the Employer onDecember 28.Nor is there any showing that eligible employees werethereby unable to vote.Under these circumstances, we deem theRegional Director's use of December 29 as the eligibility date to beentirely proper.13(b)The Regional Director permitted aliens to vote.The eligibility of aliens to cast ballots in Board elections is too wellestablished to warrant justification anew here.14(c)More persons cast ballots at the polling of two of the vesselsthan appear on the Employer's eligibility list for those vessels.As the Employer's eligibility list undoubtedly reflects its erroneousconcept as to eligibility of aliens, we are unable to determine whatpercentage of employees in fact eligible did cast ballots. In any event,we are satisfied, from the uncontroverted facts as reported by theRegional Director, that the Board agents were sufficiently careful intesting eligibility.(d) Secrecy of the ballot was not maintained.The Employer asserts that the election results were made knownprematurely and that ballots were cast in automobile voting boothsIaSeeNew Era Shirt Company,79 NLRB 213.14Azusa Citrus Association,65 NLRB 1136;Logan and Paxton,55 NLRB 310. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the presence of observers 15The Regional Director's investigationrevealed no evidence to support this charge.On the contrary, we be-lieve that, considering the. unfavorable conditions under which theywere compelled to conduct the balloting, the Board agents' diligencein assuring a free expression of choice by the employees meritscommendation.(e)The ballots from the first six vessels polled were commingledwith those cast later.In the light of the logical requirement for counting all ballots castin a single election, we consider this objection to be frivolous andwithout merit.(f) Part of the election was conducted outside the regional jurisdic-tion of the Regional Director.All the balloting was conducted under the supervision of the Re-gional Director for the Second Region.As the simultaneous pollingof vessels, both within and beyond the territorial limits of the SecondRegion, was in accordance with our usual election procedures in mari-time cases, and not in violation of our Direction of Election, we findthat the Regional Director acted properly in so doing.-5.Alleged bias and lack of cooperation of Board agentsFinally, the Employer makes a general charge of bias and preju-dicial lack of cooperation by Board agents.The Regional Directorreported that his careful investigation revealed no evidence whateversupporting this allegation. - Most of the specific grounds allegedlysupporting the charge, urged also as bases for other detailed objec-tions, have been considered above and found to be without merit. Thetwo assertions remaining to be considered are, that the Board agentschallenged voters "presumably at the instigation of the Union" andthat they "connived" with the Union to permit noncrew members tovote in the balloting of the S. S.Lone Jack.It is clear from the Employer's statement supporting its Exceptionsthat the first objection refers primarily to the fact that all votes castfrom the two vessels first polled in the election were challenged byBoard agents.These were also the first two of the six vessels at whichcompany observers were not present; the Regional Director foundthat the Board agents made these challenges because the Employerhad failed to designate observers.None of the challenged ballots wasopened, as they could not affect the results of the election.The chal-15This objection also adverts to the alleged illegal balloting inside a tavern at theballoting of the S. S.Winter Hill,which we have considered above.16 To the extent that the Employer in its Exceptions may have objected to those electionsheld on the Washington's Birthday holiday, we find no merit therein.Danita HosieryManufacturing Co. Inc.,72 NLRB 162. CITIES SERVICE OIL CO. OF PENNSYLVANIA333lenges, therefore, could not have prejudiced any of the parties.Absentany evidence supporting this serious accusation and in view of theRegional Director's affirmative report as to the reason for the chal-lenges, we will not presume improper motives on the part of any of theparticipants in the election procedure.The Employer's observers were present at the -polling of theS. S.Lone Jack.Eight persons not on board ship, but claiming to beemployees, requested ballots; they were permitted to vote onlyunder challenge.These facts are not disputed.It is these eightpersons whom the Employer charges were "imported as ringers" bythe Union with the approval of Board agents.As stated above, theRegional Director found no evidence showing connivance betweenthe Board agents and union observers, even assuming that the Unionwas aware of the ineligible status of these eight voters.If the Boardagents had intended to allow noneligibles to vote, they would havepermitted them to cast unchallenged ballots.We therefore agree withthe Regional Director's conclusion that these facts do not prove mis-conduct by Board agents.Apparently, the Employer also views as prejudicial lack of coopera-tion the Board agent's refusal to permit the Employer to challenge,before the counting of the ballots but after the completion of the elec-tion, all votes cast from the six vessels polled in. the absence of com-pany observers.As the Employer had chosen not to challenge any ofthe ballots when they were cast, the Board agent, under well-establishedprinciples,was bound to reject its belated challenges.17His decision,therefore,was clearly proper.It thus appears that all of the Employer's objections to the electionare based either on ill-founded arguments or on factual assertionswhich, according to the Regional Director's report, are entirely un-supported by substantial evidence. Indeed, the very occasion formost of its complaints would never have arisen had the Employerelected to extend to the Board agents the cooperation which wasearnestly solicited to no avail.In the light of the Employer's refusalto cooperate with an agency of the Government in carrying out itsstatutory functions in the public interest, we believe that, apart fromother considerations, it ill behooves the Employer to file objectionsstemming principally from its own recalcitrance.In view of the foregoing and under all the circumstances,we find,in agreement with the Regional Director, that the Employer's objec-tions and exceptions do not raise substantial and material issues withrespect to the conduct of the election or to conduct affecting the re-'7A.J.Tower Company,60 NLRB 1414,affirmedN. L.R. B. v. A.J. Tower Company,329 U. S. 324. 334DECISIONS OF NATIONALLABOR RELATIONS BOARDsuits of the election.Consequently, we hereby deny the Employer'smotion to set aside the proceedings and to order a new hearing or anew election herein, and we hereby adopt the Regional Director'srecommendation that the Employer's objections be overruled.As the challenges can not affect the results of the election, and asthe Union has secured it majority of the valid votes cast, we shall cer-tify it as the collective bargaining representative of the Employer'sunlicensed personnel in the unit heretofore found appropriate.CERTIFICATION OF REPRESENTATIVESIT is HEREBY CERTIFIED that Seafarers International Union of NorthAmerica (AFL) has been designated and selected by a majority of theEmployer's unlicensed personnel aboard the vessels S. S.Royal Oak,S. S.Government Camp, S. S. Fort Hoskins, S. S. Salem Maritime,S. S.Bent's Fort, S. S. Bradford Island, S. S. Winter Hill,S. S.Archer's Hope,and S. S.Lone Jackof the Employer's Maritime Divi-sion, including deck and engine employees, machinists, and pumpmen,but excluding stewards, boatswains, pursers, radio operators, andsupervisors as defined in the Act, as their representative for the pur-poses of collective bargaining and that pursuant to Section 9 (a) ofthe Act, the aforesaid organization is the exclusive representative ofall such employees for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment and other conditionsof employment.MEMBERS HOUSTON and MURDOCK took no part in the considerationof the above Supplemental Decision and Certification of Representa-tives.